Citation Nr: 1104891	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In February 2011, on the Board's own motion, the Board advanced 
the Veteran's appeal on the Board's docket due to the Veteran's 
advanced age.  As such, please note this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back 
disability and arthritis. 

In a statement dated in March 2008 the Veteran reported that he 
received all of treatment from the VA Medical Center in Rio 
Piedras, Puerto Rico.  Review of the claims folder reveals 
references to treatment records from the VA Outpatient Clinic in 
Ponce, Puerto Rico, dated March 2002 to July 2008.  However, 
review of the claims file does not reveal records dated 
subsequent to June 2002 from the VA Outpatient Clinic in Ponce, 
Puerto Rico, or any treatment records from the VA Medical Center 
in Rio Piedras, Puerto Rico, have been associated with the claims 
file.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, attempts must be made to 
obtain all VA clinical records pertaining to the Veteran's 
treatment from the VA Outpatient Clinic in Ponce, Puerto Rico, 
dated since June 2002, and all treatment records regarding the 
Veteran from the VA Medical Center in Rio Piedras, Puerto Rico.

In light of the state of the record, the Board finds that after 
the above development is completed, he should be afforded a VA 
examination to determine whether he has a back disability and/or 
arthritis disability that is related to or had its onset in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran from the 
VA Outpatient Clinic in Ponce, Puerto Rico, 
dated since June 2002, and all VA medical 
records pertaining to the Veteran from the 
VA Medical Center in Rio Piedras, Puerto 
Rico.  Any additional pertinent records 
identified by the Veteran during the course 
of the remand should also be obtained, 
following the receipt of any necessary 
authorizations from the Veteran, and 
associated with the claims file

2.  Notify the Veteran that he may submit 
lay evidence of any continuity of symptoms, 
to include statements from others familiar 
with the Veteran's complaints of symptoms 
referable to his back disability and/or 
arthritis disability during and/or since 
service.  Provide an appropriate period of 
time for the receipt of such requested lay 
evidence.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
back disability and/or arthritis disability 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and 
all findings should be reported in detail.  
The examiner should comment on any report 
of the Veteran regarding the onset and 
continuity of symptomatology, any lay 
statements of record relating to the 
Veteran's claimed disability and arthritis 
disability, and opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any back 
disability and/or arthritis disability 
found to be present.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, issue the Veteran a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

